ORDER PER CURIAM ■ Bernie and Patricia Kile (“Appellants”) appeal from the trial court’s grant of Respondent Shelter- Mutual Insurance Co.’s (“Shelter”) motion for summary judgment in Appellants’ lawsuit against Shelter for insurance coverage following a car accident. In granting summary judgment in favor of Shelter, the trial court ruled that Shelter’s “owned auto exclusion” should be enforced as written to bar Appellants’ uri-derinsured motorist coverage that they sought for injuries they sustained in a car accident on December 24, 2010, under the insurance policies of their three vehicles that they owned but were not involved in the accident. We affirm. We.have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).